DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021 has been placed in the record and considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 45, 47 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US PG Pub 2020/0337103 A1, hereinafter “Harada”) in view of Luo et al. (US PG Pub 2021/0377755 A1, hereinafter “Luo”).
	Regarding claim 38, Harada teaches a method for handling a radio link failure (RLF) in a new radio (NR) wireless communication system comprising a master cell group (MCG) and a secondary cell group (SCG) (FIG. 5 illustrating wireless communication system comprising macro cell C1 with radio base station 11 (i.e. MCG) and small cells C2 with base stations 12a, 12b and/or 12c (i.e. SCG); ¶¶ [0084], [0086] – [0087]), the method performed by a user equipment (UE) (FIG. 5 user terminal 20; ¶ [0086]) comprising:  starting the second timer, in case that a first timer for the PSCell is running (¶ [0038] . . . RLF determination based on an IS/OOS indication in the PCell, but RLF determination in a cell other than the PCell can be similarly made; ¶ [0042] When a measurement report is triggered during the running of the timer T310 {i.e. first timer}, the user terminal may start a timer T312 {i.e. second timer} running {interpreted as the teachings of ¶ [0042] can be implemented for the PSCell similar to the PCell as disclosed in ¶ [0038]}); detecting an expiry of one of: the first timer and the second timer for the PSCell (¶ [0042] When the timer T312 expires); declaring a SCG RLF upon expiry of one of the first timer and the second timer; and initiating a SCG failure procedure upon declaring the SCG RLF (¶ [0042] the user terminal may detect an RLF for the certain cell {i.e. declare SCG RLF) to start the RRC connection re-establishment procedure {i.e. initiating a SCG failure procedure}).	
	Harada does not explicitly teach receiving a measurement configuration comprising information regarding a second timer from a secondary node (SN); in case that a measurement report type is set to event-triggered and a measurement report event is triggered, identifying the second timer for a Primary SCG cell (PSCell).
	In analogous art, Luo teaches receiving a measurement configuration comprising information regarding a second timer from a secondary node (SN) (FIG. 5 first communication depicted from secondary node (SN) to UE); and in case that a measurement report type is set to event-triggered and a measurement report event is triggered, identifying the second timer for a Primary SCG cell (PSCell) (¶¶ [0093] – [0094] discloses that the measurement report type can be event-triggered periodical reporting and because the reporting is on the connection between the UE and the SCG, the UE identifies the second timer for a primary SCG cell).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada such that the UE receives and uses the measurement configuration information taught by Luo.  One would have been motivated to do so in order for the UE to detect an SCG failure and promptly re-establish a connection to a proper cell, thereby minimizing reduction in the UE’s throughput caused by communication disruption.  (Luo ¶ [0093])

	Regarding claim 45, the combination of Harada and Luo, specifically Harada, teaches wherein the first timer is a T310 timer, and the second timer is a T312 timer (¶ [0042] .

	Regarding claim 47, the claim is interpreted and rejected for the same reason as set forth for claim 38 including a User Equipment (UE) (FIG. 10 user terminal 20; ¶ [0157]) configured to handle a radio link failure (RLF) in a new radio (NR) wireless communication system comprising a master cell group (MCG) and a secondary cell group (SCG) (FIG. 5 illustrating wireless communication system comprising macro cell C1 with radio base station 11 (i.e. MCG) and small cells C2 with base stations 12a, 12b and/or 12c (i.e. SCG); ¶¶ [0084], [0086] – [0087]), the UE comprising: a transceiver (FIG. 10 communication apparatus 1004); a memory (FIG. 10 memory 1002); and a processor (FIG. 10 processor 1001), coupled with the memory all taught by Harada.

	Regarding claim 52, the claim is interpreted and rejected for the same reason as set forth for claim 45.

Claims 39, 41, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Luo, and further in view of Park et al. (US PG Pub 2019/0215756 A1, hereinafter “Park”).
	Regarding claim 39, the combination of Harada and Luo does not teach based on the initiation of the SCG failure procedure, transmitting a SCG failure message upon declaring the RLF of the SCG, wherein the SCG failure message includes a cause value corresponding to a failure type as the expiry of the second timer.
	In analogous art, Park teaches based on the initiation of the SCG failure procedure, transmitting a SCG failure message upon declaring the RLF of the SCG, wherein the SCG failure message includes a cause value corresponding to a failure type as the expiry of the second timer (¶ [0265] discloses that when a wireless device detects a connection failure, such as a radio link failure, of a SCG, it sends a failure information message to a base station {reads on based on the initiation of the SCG failure procedure, transmitting a SCG failure message upon declaring the RLF of the SCG}, wherein the failure message includes a failure cause parameter that indicates expiry of a timer, which can be a t310 timer and/or a t312 timer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Luo to implement the teaching of Park.  One would have been motivated to do so in order for a base station to determine updated cell parameters to reduce the likelihood of future connection failures, thereby increasing overall system throughput.  (Park ¶ [0004])

	Regarding claim 41, the combination of Harada and Luo does not teach setting, by the UE, a failure type as one of a first timer expiry and a second timer expiry.
	In analogous art, Park teaches setting, by the UE, a failure type as one of a first timer expiry and a second timer expiry (¶ [0265] discloses that when a wireless device detects a connection failure, such as a radio link failure, of a SCG, it sends a failure information message to a base station {reads on based on the initiation of the SCG failure procedure, transmitting a SCG failure message upon declaring the RLF of the SCG}, wherein the failure message includes a failure cause parameter that indicates expiry of a timer, which can be a t310 timer and/or a t312 timer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Luo to implement the further teaching of Park.  One would have been motivated to do so in order for a base station to determine updated cell parameters to reduce the likelihood of future connection failures, thereby increasing overall system throughput.  (Park ¶ [0004])

	Regarding claim 48, the claim is interpreted and rejected for the same reason as set forth for claim 39.

	Regarding claim 50, the claim is interpreted and rejected for the same reason as set forth for claim 41.

Claims 40 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Luo, in view of Park, and further in view of Wu (US PG Pub 2019/0254096 A1, hereinafter “Wu”).
	Regarding claim 40, the combination of the Harada, Lou and Park do not teach wherein the SCG failure message is transmitted over a signaling radio bearer 1 (SRB 1).
	In analogous art, Wu teaches wherein the SCG failure message is transmitted over a signaling radio bearer 1 (SRB 1) (FIG. 4, steps 402, 410, 416 and 422; ¶¶ [0012], [0019], [0023], [0033], [0042] {interpreted as the UE configures an SRB for communicating with a first BS (i.e. SRB 1 for MCG) and a second SRB for communicating with a second BS (i.e. SCG).  When the UE detects a failure on the connection with the SCG, it sends a SCG failure message to the first BS on SRB 1.  Examiner notes that “1” is treated merely as a label for the SRB established between the UE and the first BS/MCG absent a definition in the claim or Applicant’s specification to the contrary.) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada, Lou and Park to transmit the SCG failure message over an SRB 1 as taught by Wu.  One would have been motivated to do so in order for the MCG to take corrective action to restore dual connectivity for the UE, thereby increasing the UE’s throughput.  (Wu ¶¶ [0003], [0004])

	Regarding claim 49, the claim is interpreted and rejected for the same reason as set forth for claim 40.

Claims 42-43, 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Luo, and further in view of Xu (US PG Pub 2020/0178331 A1, hereinafter “Xu”).
	Regarding claim 42, the combination of Harada and Luo does not teach wherein the SCG failure procedure is initiated upon declaring the SCG RLF, in case that MCG transmission is not suspended.
	In analogous art, Xu teaches wherein the SCG failure procedure is initiated upon declaring the SCG RLF (¶ [0185] RLC failure of a non-duplicated SCG bearer or a primary SCG duplicated bearer may trigger SCG-RLF and SCG failure procedure.), in case that MCG transmission is not suspended (¶ [0185] The UE 106 may suspend SCG transmission for all bearers (e.g., bearers may remain active on MCG)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Luo to implement the teaching of Xu.  One would have been motivated to do so to enable a UE to send failure information regarding the SCG to the network via the MCG bearer, so that the network can reconfigure and restore the SCG bearer, thereby minimizing negative impact to system throughput.  (Xu ¶ [0185])

	Regarding claim 43, the combination of Harada and Luo does not teach initiating, by the UE, a connection re-establishment procedure, in case that the RLF is considered and MCG transmission is suspended.
 initiating, by the UE, a connection re-establishment procedure, in case that the RLF is considered and MCG transmission is suspended (¶ [0184]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Luo to implement the teaching of Xu.  One would have been motivated to do so to enable a UE to timely re-establish a connection to the network, thereby minimizing negative impact to the UE’s throughput. (Xu ¶ [0184])

	Regarding claim 51, the claim is interpreted and rejected for the same reason as set forth for claim 43.
	
	Regarding claim 54, the claim is interpreted and rejected for the same reason as set forth for claim 42.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Luo, and further in view of Wu et al. (US PG Pub 2021/0092623 A1, hereinafter “Wu II”).
	Regarding claim 44, the combination of Harada and Luo does not teach wherein the SCG RLF is declared by stopping the first timer based on the detection of the expiry of the second timer.
	In analogous art, ¶¶ [0028], [0054] and [0075] of Wu II teach that when a second time T320 expires, the terminal may stop the first timer T310.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to declare SCG RLF as taught by the combination of Harada and Luo by modifying to use two timers in a manner taught by Wu II.  One would have been motivated to do so in order to reduce the probability that the state of the radio is 

Claims 46 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Luo, and further in view of Chang et al. (US PG Pub 2021/0314826 A1, hereinafter “Chang”).
	Regarding claim 46, the combination of Harada and Lou does not teach the T312 timer is configured based on the measurement configuration.
	In analogous art, Chang teaches the T312 timer is configured based on the measurement configuration (¶ [0043]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Luo to implement the teaching of Chang.  One would have been motivated to do so in order to configure a timer used to implement the fast handover failure recovery technology, thereby enabling a UE to quickly recover from a failed handover or a handover predicted to fail, which minimizes negative impact to a UE’s throughput.  (Chang ¶¶ [0002], [0004])

	Regarding claim 53, the claim is interpreted and rejected for the same reason as set forth for claim 46.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2019/0253949 A1 (Park et al.) – discloses beam failure information for radio configuration where a connection failure is based on expiration of a t310 expiry or a t312 expiry;
US PG Pub 2019/0166646 A1 (Shih et al.) – discloses methods and related devices for multi-connectivity; and
US PG Pub 2017/0127331 A1 (Wu) – discloses a device and method of handling communication failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413